DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/05/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “frame secured over/covering a perimeter of the backboard” (claims 1 and 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 9, the following limitation is not supported by the applicant’s original disclosure “with an air gap provided between a portion of the shoe heel and a portion of the cylinder”. Appropriate correction is required. 
Claims 2-8 and 10-15 are rejected as being dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the show organizer" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claims 2-8 are rejected as being dependent upon a rejected base claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schinzing 2012/0098396 in view of Whenham 2,069,635 and Yip WO2012/036631.


Regarding claims 1-6 and 8-15, as best understood, Schinzing discloses a wall-mounted vertically oriented shoe organizer (Figs 1-4, #20A), comprising: a backboard (Fig 3, #26), the backboard (Fig 3, #26) having a planar shape and the backboard (Fig 3, #26) being mounted to the wall (Abstract) and extending in a plane parallel to the wall (as shown in Fig 1); a frame (Figs 3 & 4, #28, #32, #50 & #56), the frame (Figs 3 & 4, #28, #32, #50 & #56) secured over or securable over and covering the perimeter of the backboard (Fig 3, #26); and one or more ledges (Figs 1 & 2, #54) secured to the backboard (Fig 3, #26), each ledge (Figs 1 & 2, #54) extending perpendicular from the plane of the backboard (Fig 3, #26) and oriented such that each ledge (Figs 1 & 2, #54) is parallel to a ground surface when the backboard (Fig 3, #26) is mounted to the wall, wherein the shoe organizer is operative to hold one or more pairs of shoes (as shown in Fig 2), with each shoe in each pair of shoes held in the shoe organizer via one of: one of the cylinders and one of the ledges (Fig 2, #54) (as shown in Fig 2) (claims 1 & 9); wherein the backboard (Fig 3, #26) is removably/detachably secured to wall (The examiner maintains that the entire shoe organizer (Figs 1-4, #20A) can be removed from the wall) (claim 3 &11); wherein backboard (Fig 3, #26) is  rectangular in shape (claims 5 & 13).





Schinzing has been discussed above but does not explicitly teach the frame extended outward therefrom (from the perimeter of the backboard) in a direction perpendicular to the plane of the backboard; a plurality of cylinders secured to the backboard, each cylinder extending in a direction perpendicular to the plane of the blackboard and each cylinder defining an open recess therein suitable of insertion of a shoe heel with an air gap provided between a portion of the shoe heel and a portion of the cylinder (Claim 1); wherein the cylinders are removable and replaceable/detachably securable to the backboard (claims 2 & 10); 
wherein cylinders are all of equal height (claims 4 & 12); wherein the frame is rectangular in shape (claims 5 & 13); wherein the cylinders are arranged in multiple rows (claims 6 & 14); further comprising a cylinder mount secured to the backboard, the cylinder mount comprising multiple slots, wherein each slot is dimensioned to receive one of each cylinder (claims 8 & 15).





Whenham discloses a wall-mounted vertically oriented shoe organizer (Figs 1 & 2, #1), comprising: a backboard (Figs 1 & 2, #1a), the backboard (Figs 1 & 2, #1a) having a planar shape and the backboard (Figs 1 & 2, #1a) being mounted to the wall (annotated Fig 2 below) and extending in a plane parallel to the wall (as shown in Figs 1 & 2); a frame (#1b & #1c), the frame (#1b & #1c) covering the perimeter of the backboard (Fig 1, #1a) and extended outward therefrom in a direction perpendicular to the plane of the backboard (Fig 1, #1a) (claims 1 & 9); wherein backboard (Fig 1, #1a) and frame (#1b & #1c) are each rectangular in shape (claims 5 & 13).




    PNG
    media_image1.png
    781
    418
    media_image1.png
    Greyscale



Yip discloses a first embodiment (Figs 3b & 5a) of a wall-mounted vertically oriented shoe organizer comprising a plurality of cylinders (#22) (Fig 3b) (pg, 5, lines 25-28) that can be secured to a backboard (wall, pg 6, line 34- pg 7, line 2), each cylinder (#22) (Fig 3b) extending in a direction perpendicular to the plane of the blackboard (See Fig 2 for illustrative purposes only) (claims 1 & 9); wherein the cylinders (#22) (Fig 3b) are removable and replaceable/detachably securable to the backboard (pg 11, lines 1-4)(claims 2 & 10); wherein cylinders (#22) (Fig 3b) are all of equal height (as illustrated in Fig 1 for illustrative purposes only) (claims 4 & 12); wherein the cylinders (#22) (Fig 3b)  are arranged in multiple rows (as illustrated in Fig 1 for illustrative purposes only) (claims 6 & 14); further comprising a cylinder mount (Fig 5a, #80) that can be secured to a backboard, the cylinder mount (Fig 5a, #80) comprising multiple slots (Fig 5a, #82), wherein each slot (Fig 5a, #82) is dimensioned to receive one of each cylinder (#22) (Fig 3b) (claims 8 & 15).


	Yip also discloses a second embodiment (Fig 2) of a wall-mounted vertically oriented shoe organizer comprising a plurality of rectangular members (Fig 2, #22)  (pg, 5, lines 25-28) that can be secured to a backboard (any wall, pg 6, line 34- pg 7, line 2), each rectangular member (Fig 2, #22) extending in a direction perpendicular to the plane of the blackboard and each rectangular member (Fig 2, #22) defining an open recess (Fig 2, #24) therein suitable of insertion of a shoe heel with an air gap provided between a portion of the shoe heel and a portion of the cylinder (claims 1 & 9). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame (Schinzing, Figs 3 & 4, #28, #32, #50 & #56) to have a rectangular shape that extends outward from the perimeter of the backboard (Schinzing, Figs 3, #26) in a direction perpendicular to the plane of the backboard (Schinzing, Figs 3, #26) as taught by Whenham because  
the substitution of one known frame shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a recess (Yip, Fig 2, #24) within each of the cylinders (Yip, Fig 3b, #22) of the first embodiment of Yip in order to secure heels of shoes with the cylinders (Yip, Fig 3b, #22) as taught by the second embodiment (Yip, Fig 2) of Yip. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount multiple rows of cylinder mounts (Yip, Fig 5a, #80) having the removable modified cylinders (Yip, Fig 3b, #22) therein to the backboard (Schinzing, Figs 3, #26) of Schinzing in order to store more shoes within the shoe organizer of Schinzing.  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schinzing 2012/0098396; Whenham 2,069,635; and Yip WO2012/036631; and further in view of Sabounjian 2005/0074187.

Regarding claim 7, modified Schinzing has been discussed above but does not explicitly teach the shoe organizer wherein one or more of the backboard, the frame, the cylinders and the ledges are translucent.

	Sabounjian teaches that it is old and well known for components of a shoe organizer (Fig 1) to be made from a translucent material [0030].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate one or more of the backboard (Schinzing, Fig 3, #26), the frame, and the ledges (Schinzing, Fig 1, #54)of modified Schinzing from a translucent material as taught by Sabounjian the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Translucent materials are well known in the art for being inexpensive, easily accessible, and easy to work with. 

Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that “Considering the cited references, Schinzing fails to disclose a vertically-oriented shoe organizer, but rather discloses a conventional shelving unit which holds shoes in a conventional horizontal manner as illustrated in Schinzing Figure 1. As cited, in the Schinzing unit, the shoes rest on the shelves, and there are no elements present to secure the shoes in position, nor to store them in a vertically-oriented position. It is submitted that not only does Schinzing fails to disclose claimed elements as cited in the Action, Schinzing further fails to provide a reference basis for a vertically-oriented shoe organizer, and in fact, teaches away from Applicant’s claimed invention. Whenham is cited as disclosing a vertically-oriented shoe organizer. Whenham discloses the use of horizontally extending dowels which provide for a space between the dowels and the back of the unit. As the dowels are spaced off the backboard, the Whenham unit further requires a second dowel to support the shoe at the sole (roughly at the ball of foot position), other wise the shoes would not be stable on the Whenham unit and would be subject to falling. Applicant’s use of cylinders to hold the shoes eliminates the requirement for a second dowel for support as in Whenham. Further, the use of the single cylinder enables a greater range of show sizes to be supported, as shoes in smaller and/or larger sizes may not fit or be properly secured by the two- dowel system disclosed in Whenham. Yip discloses the use of compressible structures to hold shoes. As cited, Yip specifically discloses a compressible structure with a cavity into which a shoe heel may be inserted. The compressible structure, when used this way by Yip, places pressure on the heel which may cause damage to thinner heels and/or heels made from porous materials. Additionally, the shoes are vulnerable to structural damage if contacted, as the rigidity of the compressible structure prevents the shoe from moving and could result in the heel snapping off the shoe. Applicant’s open cylinders eliminate the pressure on the heels caused by Yip’s compressible structures. Further, Applicant’s cylinders allow for some slight movement of the heel without the shoes becoming dislodged, thus the shoes are less likely to be damaged if accidently contacted or jostled as comparted to the unit disclosed by Yip. Thus, none of the references, either individually or in combination, discloses Applicant’s claimed invention of a shoe organizer using open cylinders to hold shoes by the heels. Furthermore, none of the references discloses a shoe organizer that provides a combination of different support mechanisms for the shoes, as with Applicant’s claimed combination of cylinders and ledges, which permits both high-heeled and low-heeled or wedged shoes to be organized together. Therefore, applicant submits that all rejections under 35 USC 103 are addressed via the amendments and remarks herein and request they be withdrawn” are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the examiner maintains that the combination of Schinzing, Whenham, and Yip discloses all the claim limitations of claims 1 and 9 as discussed in the rejections above. The examiner maintains that the modified Schinzing discloses 
a shoe organizer that provides a combination of different support mechanisms for the shoes, as with Applicant’s claimed combination of cylinders (Yip, #22) and ledges (Schinzing, #54), which permits both high-heeled and low-heeled or wedged shoes to be organized together. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631